___________

                           No. 96-1125
                           ___________

Harry John Casbohm,               *
                                  *
           Appellant,             *
                                  *
     v.                           *
                                  *
John A. Thalacker, sued as        * Appeal from the United States
John Thalacker Warden to Iowa     * District Court for the
State Mens Reformatory; Jerome    * Northern District of Iowa.
Manternach, sued as Gerald        *
Manternacht Treatment Director    *       [UNPUBLISHED]
ISMR; Gerald Connolly, sued as    *
Jerry Connolly Director Medical *
Services ISMR; Curtis Mayo,       *
sued as Lt. Mayo LUD Supervisor *
ISMR; Thomas Conley, Corr.        *
Counselor,                        *
                                  *
           Appellees.             *
                            ___________

                  Submitted:   December 6, 1996

                      Filed: December 17, 1996
                           ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.



     Harry John Casbohm appeals the district court's1 judgment for
defendants in his 42 U.S.C. § 1983 action. We affirm.


     In June 1994, Casbohm, while an inmate at the Iowa State Men's


    1
     The HONORABLE JOHN A. JARVEY, United States Magistrate Judge
for the Northern District of Iowa, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
Reformatory (ISMR) at Anamosa, filed this action against ISMR
officials. He claimed they were deliberately indifferent to his
asthma-related requests for a cell assignment with a non-smoking
cellmate or a transfer to a facility with a restrictive smoking
policy. Following a bench trial, the court concluded Casbohm's
deliberate-indifference claim failed, based on the following
findings of fact: Casbohm began discussing his asthma problem and
placement requests with defendants in 1994; as a result of those
contacts, it was ordered that Casbohm be celled with nonsmokers;
there was no showing that his condition was such that he could have
no exposure whatsoever to environmental tobacco smoke (ETS);
Casbohm's asthma was treated consistently and appropriately; and
there was no objective medical evidence showing that Casbohm needed
a transfer out of the institution to accommodate his asthma
condition.


     To prove an Eighth Amendment violation, Casbohm had to show
that defendants were deliberately indifferent to his serious
medical needs--that defendants acted wantonly toward his needs.
Wilson v. Seiter, 501 U.S. 294, 302-03 (1991); Givens v. Jones, 900
F.2d 1229, 1232 (8th Cir. 1990). Based on the evidence presented
at trial, we conclude the district court did not clearly err in its
findings of fact; and reviewing de novo, we conclude Casbohm did
not   prove   defendants   acted   wantonly  or   with   deliberate
indifference. See Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir.
1993) (standard of review).      Casbohm does not dispute that he
received adequate treatment for his asthma, or that prison
officials celled him solely with nonsmokers once the medical staff
so directed. Cf. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)
(deliberate indifference may include intentional interference with
treatment that has been prescribed); Weaver v. Clarke, 45 F.3d
1253, 1256 (8th Cir. 1995) (concluding complaint alleged deliberate
indifference where prison officials were repeatedly unresponsive to
inmate's requests to enforce smoking ban in his cell). The medical
evidence showed that Casbohm's asthma remained stable and was not

                               -2-
significantly exacerbated by secondhand smoke.     Thus, Casbohm
failed to show that transfer to a smoke-free institution was
medically necessary. See Davis v. Hall, 992 F.2d 151, 153 (8th
Cir. 1993) (per curiam) (displeasure with medical judgment or
disagreement with course of medical treatment is not actionable).
Moreover, the evidence did not prove a claim of deliberate
indifference to future health. See Helling v. McKinney, 509 U.S.
25, 35-37 (1993).


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-